DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,051,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘564 anticipates the claimed invention. Claim 1 of ‘564 recites a method of forming an article of apparel which comprises pressing a thermal regulation composition against a surface of a textile substrate at a first temperature and pressure to form a coated textile; drying the textile; and compressing the textile with the thermal regulation membrane at a second pressure and temperature different than the first pressure and temperature in order to position the membrane below the surface while a second portion is above the textile substrate and incorporating the textile into an article of apparel which anticipates claim 1 of the current application. 
Claims 2-19 of ‘564 read on the dependent claims of the current application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Worley et al. (US 2004/0033743).
As to claim 17, Worley et al. discloses an article of apparel (abstract) which includes a textile having a dried thermal regulation composition (see 0017, 0052 and 0058) . Worley et al. teaches the coating covers a surface of the substrate and may extend below the surface and permeate a portion of the substrate (see 0017). Worley et al. does not disclose the method of claim 1. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
The article of apparel taught by Worley et al. meets the structural limitations of the claim. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (US 2004/0033743) in view of Hartmann (US 2008/0233368), Araujo (US 2013/0133353) and Flugges-Bernedes (US 20080085290).
As to claim 18, Worley eta l. discloses a textile substance (see Examples) having a first and second surface (fleece lining) and a thermal regulation membrane (see 0017, 0052 and 0058) where a first portion is partially below the surface of the textile and the second portion is above the surface (see 0017). 
Worley et al. fail to disclose the membrane having a plurality of system reactive components or a discontinuous membrane as required by claims 18 and 20. 
Hartmann discloses an article of apparel comprising a fabric substrate and a polymeric coating layer having multiple temperature regulating materials (see abstract, 0003, 0004 and 0047) The temperature regulating materials can be paraffinic (paraffinic linear chain hydrocarbons having 15-20 carbons (see Table 1) and silicates (See 0019, 0031 and 0044). The coating layer can comprise polyurethane (see 0042). 
Araujo et al. disclose cooling fabrics where cooling element is permanently coupled to a base fabric to absorb heat while maintaining desired properties of the base material the cooling element can be a phase change material (see abstract).  Araujo et al. states the coating can be applied in a discontinuous pattern, interconnected geometrical pattern, symmetrical, ordered or asymmetrical. Araujo et al. further states the pattern should be placed at strategic locations to improve the performance of the garment and the sizes and spacing should be varied in different areas to balance the need for enhanced cooling properties and preserve functionality (see 0036-0039).
Flugges-Bernedes discloses a temperature change composition that can be applied over garments (see 0055) having multiple components include phase change materials and xylitol to regulate body heat over a range of temperatures (see abstract, 0019-0020 and 0059). The composition may comprise 10-50 weight percent of the phase change material (See 0022-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Worley et al. to include the claimed reactive components as taught by Harmann et al., Araujo et al. and Flugges-Bernedes. One would have been motivated to do so since both are directed to forming garment materials that are temperature regulating and the teachings of Harmann et al., Araujo et al. and Flugges-Bernedes allow for regulating the temperature over a range of temperatures. As to the specific ranges of materials, the amounts are result-effective variables which affect by how much and how well the temperature is regulated. It would have been obvious to one having ordinary skill in the art to use the claimed ranges through routine experimentation in order to optimize the temperature regulation range  especially since there is no clear showing of unexpected results demonstrating criticality in using the claimed weight percentages.
Worley et al. fails to teach the method steps of printing the membrane and pressing into the textile. This is a product by process claim.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
The article of apparel taught by Worley et al. meets the structural limitations of the claim. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (US 2004/0033743) in view of Hartmann (US 2008/0233368), Araujo (US 2013/0133353) and Flugges-Bernedes (US 20080085290) as applied to claim 18 above further in view of Park (US 2010/0077040).
The teachings of Worley et al. modified by Hartmann (US 2008/0233368), Araujo (US 2013/0133353) and Flugges-Bernedes (US 20080085290) as applied to claim 19 are as stated above. 
Worley et al. discloses the use of silicate material but fails to teach the material is jade as required by claim 20. 
Park teaches the use of heat dissipating agent encodings to reduce the temperature of the heat source. Park states the agent can be jade (see abstract, 0001, 0021, and 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Worley et al. modified by Hartmann (US 2008/0233368), Araujo (US 2013/0133353) and Flugges-Bernedes (US 20080085290) to include using jade as a heat dissipating agent as taught by Park. One would have been motivated to do so since both are directed to using heat dissipating agent while parked discloses an operable silicate that can be reduce temperature of a heating source.
Conclusion
There are no prior art rejections over claims 1-16. The closest prior art to , Worley et al. discloses a process for forming an article of apparel (abstract) which includes providing a textile substrate (see Examples); applying a thermal regulation composition (see 0017 and 0052) to the surface of the textile via roll coating (e.g. direct gravure coating, reverse gravure coating, etc.) where the substrate is passed through a pair of rolls (see 0056). The application of the coating via roll coating would result in applying at first pressure and temperature.  After the coating is applied, it is dried (see 0058). Worley et al. teaches the coating covers a surface of the substrate and may extend below the surface and permeate a portion of the substrate (see 0017) depending upon the method used to coat, the properties of the substrate or the coating. . 
Worley fails to teach the two steps of pressing and compressing as recited by claim 1. 
Schwarz discloses a process for forming a porous fabric which has a sheet of film material laminated thereto, they are then pressed together through hot calendar rollers in order to fuse the film material into the fiber structure of the substrate (see col. 3, lines 16-21).  
Nahta discloses a process for applying a resin to a fabric and reducing the coating layer by placing them between rollers under pressure of 20-70psig to reduce the coating layer which allows for minimal surface deposition, controlled thickness of the coatings, faster and more uniform penetration into the fabric (see col. 10, lines 15-26). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. PROCTOR/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715